                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE W ESTERN DISTRICT OF W ISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

FREDERICK GEORGE KRIEMELMEYER,
                                                        OPINION AND ORDER
                            Plaintiff,
                                                               18-cv-148-bbc
              v.

U.S. DEPT. OF STATE, CHICAGO PASSPORT AGENCY,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
FREDERICK GEORGE KRIEMELMEYER,
                                                        OPINION AND ORDER
                            Plaintiff,
                                                               18-cv-48-bbc
              v.

ARNETTA MALLORY,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       In these two consolidated cases, pro se plaintiff Frederick George Kriemelmeyer is

proceeding on claims under the Freedom of Information Act, 5 U.S.C. § 552(a)(4)(B),

against the United States Department of State and Arnetta Mallory, an agent of the National

Security Division of the United States Department of Justice. Now before the court are the

parties’ cross motions for summary judgment (dkt. ##30, 36, 40 in 18-cv-48; dkt. ##31, 37,

41 in 18-cv-148).   For the reasons set out below, I am denying plaintiff’s motions and

granting defendants’ motions.




                                             1
                                          OPINION

          A. Plaintiff’s Claim against Defendant Mallory in Case No. 18-cv-48-bbc

       On November 13, 2017, plaintiff submitted a Freedom of Information Act request to

the National Security Division of the United States Department of Justice for certified copies

of oaths of office and Foreign Agent Registrations and numbers for three government

officials: Internal Revenue Service Special Agent Eric Kopp, Assistant United States Attorney

Elizabeth Altman and Magistrate Judge Stephen Crocker. Dkt. #1-2 in 18-cv-48. On March

7, 2018, defendant Mallory, a government information specialist with the National Security

Division, responded to plaintiff’s request stating, “This office conducted a file search of the

[Foreign Agents Registration Act] unit within the National Security Division. W e did not

locate any responsive records subject to FOIA.”      Dkt. #20-2.   Plaintiff filed this lawsuit,

contending that defendant had violated his rights under the Freedom of Information Act by

failing to provide the documents he had requested.

       It is now clear from the undisputed facts that the National Security Division did not

have any documents in its possession that were responsive to plaintiff’s requests.

Nonetheless, plaintiff contends that he should prevail on his Freedom of Information Act

claim because defendant did not conduct an adequate search for records in a timely manner

and should have informed him sooner that he could have conducted the search on his own on

a public website. But plaintiff’s arguments are not persuasive.

       For a federal agency to prevail on a Freedom of Information claim, “the agency must

show that it made a good faith effort to conduct a search for the requested records, using

methods which can be reasonably expected to produce the information requested.” Rubman


                                               2
v. U.S. Citizenship and Immigration Services, 800 F.3d 381, 387 (7th Cir. 2015) (quoting

Oglesby v. United States Dept. of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990)). “In other

words, the search must have been a good faith effort and reasonable in light of the request.”

Rubman, 800 F.3d at 387. “Evidence that a search was reasonable and conducted in good

faith generally comes in the form of reasonably detailed nonconclusory affidavits submitted

in good faith.” Id. (citations omitted).

          In this instance, defendant has shown that it make a good faith effort to conduct a

search for the records requested by plaintiff and that it did so in a timely manner.

Specifically, defendant submitted the declaration of Kevin G. Tiernan, the supervisory

records manager in the Freedom of Information Act Unit in the National Security Division of

the Department of Justice.         Dkt. #38.     Tiernan describes the steps that were taken in

response to plaintiff’s request, explaining that because plaintiff was requesting Foreign Agent

Registrations, plaintiff’s request was assigned to the Foreign Agents Registration Act Unit of

the National Security Division.         That unit conducted a search of the unit’s files, including

electronic and paper files, but found no documents responsive to plaintiff’s request. Id. ¶¶

14, 15.

          Plaintiff   has   submitted   no   evidence   tho   contradict   or   undermine   Tiernan’s

declaration. He also cites no legal authority to support his argument that defendant had an

obligation under the Freedom of Information Act to notify plaintiff earlier that the Foreign

Agent Registrations Act Unit operates a public website that plaintiff could have searched on

his own. This argument does not undermine defendant’s evidence and does not support an




                                                    3
independent claim under the Freedom of Information Act. Therefore, I will grant defendant’s

motion for summary judgment in case number 18-cv-48-bbc.




B. Plaintiff’s Claim against the United States Department of State, Chicago Passport Agency

                                  in Case No. 18-cv-148-bbc

       Plaintiff's second lawsuit relates to the Freedom of Information Act request he sent to

defendant United States Department of State, Chicago Passport Agency in December 2017,

after his application for a United States Passport was denied. Plaintiff demanded access to

certified copies of all documents that defendant relied on in denying his passport application.

Defendant contends that plaintiff’s request was properly denied because plaintiff failed to

submit a proper request for the information he had requested.

       Under the Freedom of Information Act, agencies “shall make . . . records promptly

available to any person” who submits a request that “(i) reasonably describes such records

and (ii) is made in accordance with [the agency’s] published rules.” 5 U.S.C. § 552(a)(3)(A).

See also 5 U.S.C. § 552(b)(3)(A) (requests must be “made in accordance with published rules

stating the time, place, fees (if any), and procedures to be followed”).    As relevant to this

case, the State Department has specific regulations regarding the form of the requests for

information relating to an individual’s passport or application. Under 22 C.F.R. § 171.22(d),

requests seeking passport information must be accompanied by a statement under oath

confirming the requester’s full name at birth, date and place of birth, current mailing address,

daytime telephone number and email address. The regulations also state that the requester

must submit a copy of the front and back of a valid government-issued photo identification.

                                               4
Id. If the requester fails to submit such identification, the request is treated as a “third-party

request” submitted under the Freedom of Information Act. 22 C.F.R. § 171.22(e) (“In the

absence of proper authorization from the individual to whom the records pertain, the

Department will process third party requests under the FOIA.”).           See also 22 C.F.R. §

171.11(n)(5) (“All passport records requests must meet the requirements found in §

171.22(d). If the PA [Privacy Act] requirements are not met . . . access may be limited.”).

       On January 2, 2018, after defendant received plaintiff’s December 2017 Freedom of

Information Act request, defendant notified plaintiff that he had failed to comply with State

Department regulations dictating the form of such requests. Plaintiff responded by enclosing

a “certificate of political status,” which did not include a telephone number or email address,

along with a copy of the front of three identification cards:      a student identification from

1967; an undated Bureau of Prisons identification card with an unidentifiable photo; and an

expired W isconsin driver’s license.   Dkt. #42-2 and #42-5.       On May 7, 2018, defendant

notified plaintiff that it would close his Freedom of Information Act request if he did not

provide a valid government-issued identification within 30 days.       Plaintiff did not provide

any other form of identification before the expiration of the 30 days. On January 15, 2018,

plaintiff submitted copies of the three identification cards he had submitted previously. On

February 19, 2019, defendant notified plaintiff by letter that he had failed to comply with

department regulations and that because of privacy concerns, defendant could not confirm or

deny the existence of any records responsive to the request.

       Defendant contends that because plaintiff’s requests did not comply with the

department’s rules set forth in 22 C.F.R. §§ 171.22(d) and 171.11(n)(5) governing requests


                                                5
for an individual’s passport information, defendant did not withhold records from him

improperly. Defendant treated plaintiff’s request as a “third-party” request seeking private

information about another individual and declined to provide any information about the

existence of documents responsive to the request.

       I conclude that defendant’s response was reasonable and did not violate the Freedom

of Information Act. Plaintiff did not respond to defendant’s motion for summary judgment,

thereby conceding that he failed to comply with defendant’s requirements for requesting

passport-related information.   He also concedes that he had ample opportunity to submit

identification that complied with defendant’s requirements but failed to do so.       Because

plaintiff’s request did not comply with department rules, defendant had no obligation under

5 U.S.C. § 552(a)(3)(A) to provide documents responsive to plaintiff’s request. Additionally,

I agree with defendants that the regulations relating to passport-related documents are

reasonable in light of the important privacy interests that are implicated by passport records,

including the citizenship of the applicant and any suspected wrongdoing by the applicant,

such as passport fraud.    For all of these reasons, I am granting defendant’s motion for

summary judgment and denying plaintiff’s motion.




                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Frederick George Kriemelmeyer’s motions to for summary judgment (dkt.

#30 in 18-cv-48; dkt. #21 and #31 in 18-cv-148), are DENIED.




                                               6
       2.      The motions for summary judgment filed by defendants Arnetta Mallory and

United States Department of State, Chicago Passport Agency (dkt. #36 and dkt. #40 in 18-

cv-48-bbc and dkt. #41 and dkt. #48 in 18-cv-148-bbc), are GRANTED.

       3. The clerk of court is directed to enter judgment in favor of defendants and close

these cases.

       Entered this 18th day of April, 2019.

                                          BY THE COURT:

                                          /s/
                                          _________________________________
                                          BARBARA B. CRABB
                                          District Judge




                                               7
